Citation Nr: 0206769	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  97-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disability, 
including as secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1971.  
His DD 214 shows that he had one year of foreign service, and 
that his awards and decorations include the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Wichita, Kansas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in May 1999, but 
was remanded for additional development.  The claim has been 
returned to the Board for further review.  

At the time of the May 1999 remand, the veteran was 
considered incompetent for VA purposes.  Therefore, his 
guardian was named as the appellant at that time.  
Subsequently, a July 2001 rating decision determined that the 
veteran is now competent, and he was informed of this 
decision in July 2001.  A Certificate of Legal Capacity to 
Receive and Disburse Benefits was completed in January 2002, 
and his guardianship file was closed.  Therefore, the veteran 
is now named as the appellant in this claim.  


FINDINGS OF FACT

1.  The duty to notify and assist the veteran has been 
completed.

2.  The veteran had service in Vietnam.

3.  The service medical records are negative for a skin 
disability.  

4.  Current medical records are negative for a diagnosis of a 
chronic skin disability.  


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated 
due to active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C.A. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be 
codified as amended at 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2001); 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 
C.F.R. §§ 3.307, 3.309). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a chronic skin 
disability as a result of active service.  He states that 
this disability began several years after discharge, and he 
believes it is the result of exposure to Agent Orange in 
Vietnam.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  The veteran's 
custodian was notified of the denial of the claim in a 
January 1997 letter, and was provided with a copy of the 
January 1997 decision, which explained the reasons and bases 
for that decision.  In explaining why the absence of certain 
evidence led to the denial, this in turn informed the veteran 
of the evidence required to prevail in his claim.  A February 
1997 statement of the case also provided the custodian with 
the laws and regulations pertinent to the claim, as well as 
an additional explanation of the reasons and bases for the 
denial of the claim.  Finally, after the veteran was declared 
competent, a supplemental statement of the case was provided 
directly to him, which contained additional reasons and bases 
for the continued denial of his appeal.  The Board concludes 
that the discussions of the statement of the case and the 
supplemental statement of the case informed the veteran of 
the manner of evidence required to prevail in his claim, and 
that VA's notification requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
record includes a July 1980 Deferred Rating Decision which 
shows that all treatment records from the Kansas City VA 
Medical Center from August 1971 to January 1974 were to be 
requested.  The Board notes that the veteran offered 
testimony regarding his claim at a personal hearing conducted 
in April 1997.  The claim was remanded to obtain additional 
evidence in May 1999, and the development requested at that 
time has been completed.  This included obtaining medical 
records that were previously referred to by the veteran, and 
affording him a VA examination of the skin in May 2001.  He 
has also been provided with additional opportunities to 
submit evidence.  The Board must conclude that the duty to 
assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to herbicide agents that were used in Vietnam (See 38 C.F.R. 
§ 3.309(e)), but must also determine whether the disability 
is the result of active service under 38 C.F.R. § 3.303(d).  
In other words, the fact that the illness may not meet the 
requirements of 38 C.F.R. § 3.309 would not in and of itself 
preclude the veteran from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation, for example here by 
showing that his exposure to an herbicide during service 
caused a chronic skin disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  These changes 
are presumed to be more favorable to the veteran than the old 
regulations.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

The veteran's service medical records are negative for 
evidence of a skin disability.  His July 1971 discharge 
examination states that his skin was normal, and the veteran 
denied a history of skin diseases on a Report of Medical 
History obtained at that time.  

The post service medical records include the reports of VA 
hospitalizations in February 1978 and February 1980, as well 
as VA treatment records from 1980.  These are all negative 
for a skin disability.  Additional hospital records from May 
1980 to June 1981, June 1982, January 1985 to February 1985, 
and October 1986 are also negative for mention of a skin 
disability.  A July 1988 VA examination states that the 
veteran's skin was normal.  VA treatment records dated from 
January 1991 to August 1991 are negative for a skin 
disability.  VA treatment records from 1994 are also negative 
for a skin disability.  

VA treatment records from January 1995 state that the veteran 
was possibly exposed to Agent Orange during service in 
Vietnam.  These records were negative for a skin disability.  

VA treatment records from March 1997 note that the veteran 
had the return of boils on his buttocks and back.  He was 
requesting renewal of his medication.  Additional March 1997 
records show that the veteran's conservator sought a 
statement indicating that the veteran was under treatment for 
Agent Orange exposure.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 1997.  He agreed with the 
statement of his representative that he had first undergone 
treatment for a skin disability at the VA facility in Kansas 
City, Missouri, from July 1971 to July 1972.  The veteran 
stated that he had developed boils of the groin and back, as 
well as the buttocks.  These boils were itchy, painful, and 
were draining.  See transcript.  

March 1998 VA treatment records reveal that the veteran was 
seen for a follow up for a rash on his back and left thigh.  
He also reported a long term rash with sores on his abdomen 
and legs.  The assessment was acne.  

VA treatment records dated August 1999 through January 2001 
are negative for evidence of a skin disability.  

The veteran was afforded a VA examination of his skin in May 
2001.  The claims folder was reviewed by the examiner in 
conjunction with his examination.  The examiner noted reports 
in the claims folder that the veteran's skin disability began 
in 1973, and the veteran agreed with these reports.  The 
earliest medical evidence of a skin disability discussed by 
the examiner was dated from 1997 through 1999.  The veteran 
was treated for bumps on the back of his ears, back, and 
upper right leg with small open lesions in various stages of 
healing, which was diagnosed as impetigo in March 1999.  
Polycystic acne vulgaris was noted on an Agent Orange 
examination in April 1997,with recurrent furuncles beginning 
in 1973 which had resolved.  On other occasions, the veteran 
had been treated for either acne or recurring furuncles with 
antibiotics.  The veteran gave a history of having developed 
boils intermittently on his buttock, back, pubic area, scalp, 
face, and neck, and also in his mouth, gums, tonsils, throat, 
chest, arms, legs, and feet.  He had not experienced an 
outbreak in three or four years.  When he did experience an 
outbreak, the lesions would bleed or drain, and they would 
itch.  He was not currently being treated for any skin 
problems.  On examination, a scalp to toe examination was 
performed, and the findings were very nonspecific.  There 
were three or four small papules noted, one on the chest and 
three on the back.  These were not draining and nontender, 
with no ulceration, exfoliation, or crusting.  There were no 
scars noted from previous lesions.  The diagnosis was an 
absence of clinical findings to support clinical evidence of 
chronic skin disorder.  On review of the records, it was as 
likely as not that this was a chronic intermittent 
folliculitis in the past, and did not appear to be related to 
Agent Orange exposure.  

The veteran underwent a VA psychiatric examination in June 
2001.  A review of his medical history stated that there were 
no significant medical disabilities.  Several complaints were 
noted, and the examiner said that the veteran has had a 
nonspecific skin eruption.  The diagnosis included 
nonspecific skin eruption.  

The Board finds that entitlement to service connection for a 
skin disability is not warranted, including entitlement to 
service connection for a skin disability as secondary to 
exposure to Agent Orange.  

Initially, the Board notes that the veteran had service in 
Vietnam, which current law presumes included exposure to 
Agent Orange.  However, exposure in and of itself is not a 
disability.  

The service medical records are negative for evidence of a 
skin disability.  The record is unclear as to when the 
veteran first received treatment for a skin disability: he 
agreed with the statement of his representative at the April 
1997 hearing that his skin disability began during the first 
year following discharge from service, but he also indicated 
to the examiner at the May 2001 examination that the skin 
disability began in 1973.  However, for the purposes of this 
decision, the initial date of treatment is irrelevant.  The 
Board finds that service connection for a skin disability is 
not warranted because the evidence does not show that the 
veteran currently has a chronic skin disability.  

The May 2001 examination report states that medical evidence 
shows treatment for a skin disability in 1973, and VA 
treatment records from 1997 to 1998 show treatment for a 
disability that was diagnosed first as boils, then as acne.  
However, the May 2001 VA examination revealed only 
nonspecific findings, and the diagnosis stated that there was 
an absence of clinical findings to support clinical evidence 
of a chronic skin disorder.  The examiner stated that while 
it was as likely as not that the veteran had been treated for 
chronic intermittent folliculitis in the past, it did not 
appear to be related to Agent Orange.  A claimant must have 
the disability at time of application for VA benefits and not 
merely have findings in service potentially indicative of the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, although there is evidence of 
treatment for skin disabilities in 1973, and from 1997 to 
1999, all medical records subsequent to 1998 are negative for 
a current skin disability.  The May 2001 VA examination of 
the skin did not include a diagnosis of a skin disability, 
and did not find scars as a result of any previous 
disability.  While the June 2001 psychiatric examination 
included a diagnosis of a nonspecific skin eruption, a 
reading of the examination report shows that this was clearly 
based on the veteran's history, as an examination of the 
veteran's skin was not conducted, and it is referred to in 
the past tense.  Therefore, as there is no evidence of a 
current skin disability or the residuals of a skin 
disability, service connection on both a direct basis and as 
secondary to exposure to Agent Orange is not merited.  


ORDER

Entitlement to service connection for a skin disability, 
including as secondary to exposure to Agent Orange, is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

